UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-04692 Emerging Markets Growth Fund, Inc. (Exact Name of Registrant as specified in charter) 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California 90025 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(310) 996-6000 Date of fiscal year end: June 30 Date of reporting period: September 30, 2008 Nelson N. Lee Capital
